COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Anna Kelly v. Independence Heights Apartment

Appellate case number:    01-19-00670-CV

Trial court case number: 1127306

Trial court:              County Civil Court at Law No. 4 of Harris County

        This is an appeal from the trial court’s judgment, signed August 28, 2019, granting appellee
Independence Heights Apartment a writ of possession of the premises located at 302 Crosstimbers
Road, Apt. 102, Houston, Texas 77022. Appellant is represented by Emily Kelly, attorney-in-fact
for appellant Anna Kelly. It appears from the record that Emily Kelly is also appellant’s daughter.
The judgment states that appellant Anna Kelly appeared “through her power of attorney, Emily
Kelly.”
        Emily Kelly has filed an appellant’s brief and reply brief in this Court. But the clerk’s
record and supplemental clerk’s record contain no durable power of attorney and Emily Kelly has
not filed one in this Court reflecting her authority to act for Anna Kelly. See TEX. EST.
CODE §§ 752.051, 752.101.
        Accordingly, the Court orders appellant’s alleged attorney-in-fact, Emily Kelly, to
establish her authority to act for appellant by filing within 10 days a properly-executed power of
attorney. TEX. EST. CODE ANN. § 752.051. The appeal may be dismissed if no properly-executed
power of attorney is filed within 10 days. See TEX. R. APP. P. 42.3.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Date: __September 10, 2020____